Citation Nr: 1243743	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  11-30 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 2006.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this claim was later transferred to the Pittsburgh, PA RO, as the Veteran lives overseas. 


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a current left knee disability related to service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, he has a left knee disability related to service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Furthermore, in light of the favorable decision below, the Board finds that any error in complying with VCAA would be harmless.

Service Connection

The Veteran contends that he injured his left knee in service, specifically in September 2000 and again in May 2004, when he fell and injured his knee.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Taking into account all relevant evidence, the Board finds that service connection is warranted for a left knee disability.  In this regard, the Board notes that the Veteran's service treatment records show a variety of diagnoses for various knee problems, including bursitis, tendonitis, ligament strains, and chondromalacia of the patella.  Specifically noted are private MRI records dated June 2004, during the Veteran's period of active service, which showed a diagnosis of early grade chondromalacia of the medial patellar facet.

A September 2009 report of VA examination also diagnosed the Veteran with early grade chondromalacia patella of the left knee.  At that time, the examiner focused on the question of whether the Veteran's current conditions of cartilage damage and meniscus damage were related to an in service diagnosis of strained left patella, and found they were not related.  However, the evidence clearly indicates that the Veteran was diagnosed with chondromalacia patella of the left knee in service, and the examiner found the Veteran to currently have that same diagnosis.  This evidence, along with the Veteran's service treatment records showing complaints of left knee pain and a diagnosis of chondromalacia of the patella, and the Veteran's own statements regarding his origin of left knee pain in service, place the evidence at least in equipoise as to the question of whether the Veteran currently has a left knee disability related to service.  As such, the Board finds that service connection is warranted for a left knee disability.



ORDER

Entitlement to service connection for a left knee disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


